Title: To George Washington from General Henry Clinton, 8 September 1779
From: Clinton, Henry
To: Washington, George


        
          Sir,
          New York Septemr 8th 1779.
        
        Having occasion to remit £10,000, Sterling in Specie to Virginia for the Troops of the Convention of Saratoga; and wishing also to send by the same Conveyance that carries this Money, a quantity of Wine and other Refreshments for their Use, I am to request you will be so obliging to send me the necessary Passports for the safe conveyance thereof, in the Brigantine Patsey, of about 180 Tons Burthen, Thomas Harding Master. I have the honor to be, Your Excellency’s Most obedient humble Servt
        
          H. Clinton
        
      